Citation Nr: 1118934	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-35 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death under     38 U.S.C.A. § 1310.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under              38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits under 38 C.F.R. § 5121.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to June 1971.  Service in Vietnam and receipt of the Combat Infantryman Badge is demonstrated by the evidence of record.   The Veteran died in January 2007.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In this decision, the RO denied the appellant's claims of entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310, entitlement to DIC under 38 U.S.C.A. § 1318, and entitlement to accrued benefits under 38 C.F.R. § 5121.  The appellant disagreed with each of these determinations, and perfected an appeal as to all three issues.

The appellant testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Boston RO in November 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.


Waiver considerations

Since the November 2010 hearing, the appellant has submitted additional evidence and argument in support of her claim of entitlement to service-connection for the cause of the Veteran's death.  Notably, the appellant did not waive initial consideration of such evidence by the agency of original jurisdiction (AOJ), as is generally required for the Board to review such evidence in the first instance.                  See 38 C.F.R. § 20.1304 (2010).  In this case however, as will be explained in detail below, the Board is granting the appellant's cause of death claim.  Therefore, remanding the appellant's claim for readjudication would serve no useful purpose, and is therefore unnecessary.


FINDINGS OF FACT

1.  The Veteran died in January 2007.  The death certificate lists the cause of death as hyperkalemic cardiac arrest due to diluted cardiomyopathy.

2.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), rated 70 percent disabling, and for malaria, rated noncompensably (zero percent) disabling.  The Veteran was granted a total disability rating based on individual unemployability (TDIU), effective December 14, 2004.

3.  The medical evidence supports a finding that a relationship exists between the Veteran's service-connected PTSD and his death.

4.  The Veteran did not have a claim pending at the time of his death.



CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the appellant, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002);           38 C.F.R. §§ 3.102, 3.312 (2010).

2.  The appellant's claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. § 1318 (West 2002).

3.  Accrued benefits are not warranted.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the appellant regarding her DIC claim in March 2007.  The Board need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that the Board is granting the appellant's cause of death claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

With respect to the appellant's accrued benefits claim, the Board notes that where the law is determinative of the issue on appeal, there is no further evidence to be developed.  As the appellant's accrued benefits claim must be denied as a matter of law, the Board finds that the provisions of the VCAA are not applicable to the issue decided herein.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) specifically found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Consequently, the Board will not address efforts to comply with the VCAA with respect to the appellant's accrued benefits claim.

The Board also notes the appellant has not been provided notice regarding degree of disability and effective date as required by the decision of Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As discussed in detail below, the Board is granting the appellant's cause of death claim.  It is not the Board's responsibility to assign an effective date in the first instance.  The Board is confident that, if required, the appellant will be afforded appropriate notice under Dingess.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  Accordingly, the Board will proceed to a decision.

Service connection for the cause of the Veteran's 
death under 38 C.F.R. § 1310

Relevant law and regulations

In order to establish service connection for the cause of a veteran's death, the medical evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.                  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a) (2010).

In Gilbert v. Derwinksi, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran died in January 2007 at the age of 57.  The death certificate lists the cause of death as hyperkalemic cardiac arrest as a consequence of diluted cardiomyopathy.

The appellant seeks service connection for the cause of the Veteran's death.  In substance, the appellant argues that the Veteran's service-connected PTSD caused or contributed to the Veteran's cause of death.  

In order to establish service connection for death, there must be (1) evidence of death; (2) evidence of a service-connected disability; and (3) evidence of a nexus between the service-connected  disability and the veteran's death.  Cf. Wallin v. West, 11 Vet. App. 509, 512 (1998).  

It is undisputed that the Veteran died in 2007.  Additionally, service connection was in effect for PTSD at the time of the Veteran's death.  Accordingly, elements (1) and (2) have been established.  
With respect to crucial element (3), nexus or relationship, the appellant argues that the Veteran's PTSD caused or contributed to his fatal heart condition by precluding him from receiving urgent and advanced care needed to prevent total heart failure.  In support of her assertion, the appellant has submitted an October 2008 letter from the Veteran's treating physician, Dr. G.H.M., who is a specialist in cardiac transplantation.  In this letter, Dr. G.H.M. pertinently described the Veteran's final period of hospital care in 2006, which included treatment for advanced congestive heart failure secondary to an idiopathic dilated cardiomyopathy.  Dr. G.H.M. specifically indicated that the Veteran was fully considered for a heart transplantation and for a left ventricular assist device.  Crucially however, Dr. G.H.M. noted that "it was a collective impression of all his care providers that he would not be a suitable candidate for cardiac transplantation . . . .  His posttraumatic stress disorder was the sole reason why he was excluded from these advanced therapies."  Dr. G.H.M. concluded that although unfortunate, "we have learned from experience that such individuals do not do well with either cardiac transplantation or with advanced forms of medical support."  See the October 22, 2008 letter from Dr. G.H.M.  

It is clear from the record that the Veteran's died of heart failure.  Significantly however, Dr. G.H.M. has provided an expert medical opinion describing the extent to which the Veteran's PTSD affected the Veteran's ability to receive necessary advanced treatment for this debilitating heart condition.  The Board notes that, in determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2010).  Resolving all doubt in the appellant's failure, the Board finds that Dr. G.H.M.'s analysis supports a conclusion that that the Veteran's PTSD did in fact aid or lend assistance to the production of the Veteran's death.  There is no medical evidence of record contrary to Dr. G.H.M.'s opinion.
Accordingly, the Board concludes based on the medical evidence discussed above that the Veteran's death was, at least in part, causally related to his service-connected PTSD.  Therefore, the appellant's claim of entitlement to service connection for the cause of the Veteran's death is granted.

The Board notes in passing that the Veteran's fatal heart condition has at no time been diagnosed specifically as "ischemic heart disease," as is purported by the appellant and her representative.  See the November 2010 hearing transcript, pages 3 and 4.  Indeed, in an April 19, 2003 private discharge note, Dr. N.S.V. specifically found "no evidence of ischemia."  Further, the Veteran was frequently and specifically diagnosed as having "nonischemic cardiomyopathy" on several treatment reports dating from 2003 to 2006.  See, e.g., the Veteran's September 11, 2006 private treatment report of Dr. V.B.  Finally, as noted above, the Veteran's death certificate indicates his cause of death as hyperkalemic cardiac arrest as a consequence of diluted cardiomyopathy.  Pertinently, "cardiomyopathy" is defined as "a general diagnostic term designating primary noninflammatory disease of the heart muscle, often of obscure or unknown etiology and not the result of ischemic, hypertensive, congenital, valvular, or pericardial disease."  [Emphasis added by the Board].  See Dorland's Illustrated Medical Dictionary 299 (31st ed. 2007).  Notwithstanding the fact that the Veteran is presumed to have been exposed to Agent Orange during his Vietnam service, based on the medical evidence of record, the Board finds that the ischemic heart disease service-connection presumption outlined in 38 C.F.R. § 3.309(a) is not for application in this case.  

Entitlement to DIC benefits under 38 U.S.C. § 1318

In essence, 38 U.S.C. § 1310 and 38 U.S.C. § 1318 provide separate and alternative methods of obtaining VA dependency and indemnity compensation.  See, generally, Green v. Brown, 10 Vet. App. 111, 114-5 (1997).

Because the Board has granted service connection for the cause of the Veteran's death under the provisions of 38 U.S.C. § 1310, the matter of the appellant's alternative claim of entitlement to DIC benefits under 38 U.S.C. § 1318 is rendered moot.  Accordingly, the issue of entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed as no benefit remains to be awarded and no controversy remains.             Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990).

Entitlement to accrued benefits 

The law and regulation governing claims for accrued benefits provide that, upon the death of a veteran, a survivor claiming entitlement may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R.  § 3.1000 (2010); see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2010).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, for a surviving spouse to be entitled to accrued benefits, "the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) [a consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application].

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2010).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) (2010); see also 38 C.F.R. §§ 20.1103, 20.1104 (2010).

In this case, the evidence of record a does not reflect that the Veteran had a claim pending at the time of his death, or that the Veteran was otherwise entitled to unpaid benefits under an existing rating or decision.  Indeed, the appellant has not identified any such pending claim, nor has she indicated what accrued benefit she believes she is entitled to.

Prior to the Veteran's death, the RO awarded the Veteran service-connection for PTSD in 2003 and assigned a 50 percent initial disability rating.  The Veteran subsequently filed an increased rating claim for his PTSD in April 2004.  The RO increased the Veteran's PTSD rating from 50 to 70 percent in March 2005 based on the results of a 2005 VA examination.  In addition, the RO awarded the Veteran total disability based on individual unemployability (TDIU) at that time.  The Veteran did not disagree with these decisions and they became final.  38 U.S.C.A.  § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

Although the RO proposed to reduce the Veteran's TDIU award in July 2006, the RO did not do so, and continued the award in September 2006.  While it appears that the Veteran's had concern over his Dependents' Educational Assistance (DEA) award with respect to his children in 2005, such confusion appears to have been resolved.  See the May 26, 2006 Report of Contact [confirming the start date for DEA benefits].  

The Veteran died in January 2007.  Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  As discussed, normally, there is no basis for an accrued benefits claim unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  In Taylor v. Nicholson, 12 Vet. App. 126 (2007), however, the Court clarified that an appellant seeking accrued benefits may file a notice of disagreement (NOD) within the one-year period following entry of a rating decision, the result being that a claim remained pending at the time of death.

Here, although the appellant applied for accrued benefits within one year of the Veteran's death, there is no indication that the Veteran had any pending claim at the time of his death.  The appellant did not file an NOD within one-year of any rating decision issued during the Veteran's life.  As noted above, the appellant has not identified the accrued benefit she is seeking, and the Board has identified no pending action or potential unadjudicated claim.  Accordingly, the appellant's claim for accrued benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for the cause of the Veteran's death under           38 U.S.C. § 1310 is granted.

The appellant's claim of entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed as moot.

Entitlement to accrued benefits is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


